Citation Nr: 0840664	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  07-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left arm disability, 
secondary to service-connected residuals of gunshot wound to 
the right shoulder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran contends that he has a left arm disability secondary 
to service-connected residuals of gunshot wound to the right 
shoulder.  He asserts that he uses his left arm for nearly 
all tasks due to his right shoulder disability and as a 
result has developed left arm pain and disability.  A 
September 2006 VA treatment record shows that the veteran 
complained of left medial epicondyles pain after using the 
left arm to compensate for the decreased range of motion in 
the right shoulder.  The veteran is competent to attest to 
the pain he experiences.  See Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) 92008).  On remand, he should be afforded an 
examination to determine if he has a current left arm 
disability related to service-connected right shoulder 
disability.  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner should, 
thus, also address whether the veteran has  a left arm 
disability that permanently worsened or was aggravated as a 
result of his service-connected right shoulder disability.



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
of his left arm.  The claims file and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

For any left arm disability found, the 
examiner should opine whether there is 
a 50 percent probability or greater 
that it is related to the veteran's 
service-connected right shoulder 
disability.  If not, the examiner 
should indicate whether a left arm 
disability has undergone any permanent 
increase in severity due to the 
service-connected right shoulder 
disability, and if so, specify the 
degree of increase in severity over and 
above the preexisting base line of 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state. 
    
2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




